Citation Nr: 0731456	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-36 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The deceased veteran had intermittent service from May 1942 
until his retirement in May 1968.  The appellant is the 
veteran's son.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the VA 
Regional Office (RO) in Phoenix, AZ.  


FINDING OF FACT

The appellant is not entitled to service connection for the 
cause of the veteran's death.  


CONCLUSION OF LAW

The appellant is not eligible for entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 101, 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.57, 3.356 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides entitlement to dependency and indemnity 
compensation to a veteran's surviving spouse, child, or 
parent because of a service-connected death.  38 U.S.C.A. § 
101(14) (West 2002); 38 C.F.R. § 3.5 (2006).  For purposes of 
determining eligibility as a claimant under Title 38 of the 
United States Code, a child must be unmarried and must either 
be under the age of 18, have become permanently incapable of 
self-support before the age of 18, or be between the ages of 
18 and 23 and pursuing a course of instruction at an approved 
educational institution.  See 38 U.S.C.A. § 101(4)(A); 38 
C.F.R. § 3.57(a)(1), 3.356.

The pertinent facts of this case are not in dispute.  
Specifically, the veteran died in June 1982 and the appellant 
is the veteran's son.

By a separate decision, the appellant, as the veteran's son, 
has been found not to be recognized as the child of the 
veteran for the purposes of VA death benefits.  

Inasmuch as the appellant has no legal standing to file a 
claim for the cause of the veteran's death, the appeal on 
this issue is terminated because of the absence of legal 
merit and the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

The United States Court of Appeals for Veterans Claims 
specifically found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  See 
also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address efforts to comply with the VCAA 
with respect to the issue here on appeal.




ORDER

The appeal is dismissed.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


